CHASE, Circuit Justice.
The defense cannot be admitted. There is no rule more perfectly established, there is none which ought to be held more sacred in commercial transactions, than that the blank indorsement of a bill of exchange passes all the interest in the bill, to every indorsee, in succession, discharged from any obligation which might subsist between the original parties, but which does not appear upon the fact of the instrument itself.
PETERS, District Judge.
Though 1 can easily suppose cases of hardship may arise, and though I am disposed, indeed, to think that strong equitable circumstances now exist in favor of the defendants, yet the rule of law is so well established, and, upon general principles, is so beneficial, that I cannot persuade myself, in any degree, to dispense with its operation. X am therefore of opinion that the evidence in support of the defense proposed ought not to be admitted.
Verdict for the plaintiffs.